DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-2, 4-6 and 8-33 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-2, 4-5, 28 and 31, the prior art fails to teach or suggest, an imaging apparatus and a control apparatus having the specific configurations disclosed in claims 1-2, 4-5, 28 and 31 wherein the imaging apparatus comprises an image sensor configured to photoelectrically convert an optical image formed through an imaging optical system; and a control apparatus, wherein the control apparatus comprises: a focus detector configured to detect a defocus amount based on a phase difference between a pair of image signals generated based on light beams having passed through mutually different pupil areas in an imaging optical system; and a controller configured to control a focus lens in the imaging optical system, wherein the focus detector detects the defocus amount in each of a plurality of focus detection areas, wherein the controller is configured to perform an autofocus control based on the defocus amount detected by the focus detector, and a manual focus control based on an operation of a user via an operation member, and wherein the controller performs the autofocus control when a 

Re claims 6, 8-12, 29 and 32, the prior art fails to teach or suggest, an imaging apparatus and a control apparatus having the specific configurations disclosed in claims 6, 8-12, 29 and 32 wherein the imaging apparatus comprises an image sensor configured to photoelectrically convert an optical image formed through an imaging optical system; and a control apparatus wherein the control apparatus comprises: a focus detector configured to detect a defocus amount based on a phase difference between a pair of image signals generated based on light beams having passed through mutually different pupil areas in an imaging optical system; and a controller configured to control a focus lens in the imaging optical system based on the defocus amount; and a memory configured to store a history of the defocus amount, wherein the controller determines whether an object is moving in an in-focus direction, based on a change in the history of the defocus amount, and wherein the controller changes a control parameter in controlling the focus lens based on whether or not the object is moving in the in-focus direction, wherein the control parameter includes a threshold of the defocus amount for determining whether to perform or stop a control of the focus lens based on the defocus amount, and wherein the controller sets a first threshold to the threshold of the defocus amount when the object is not moving in the in-focus 

Re claims 13-27, 30 and 33, the prior art fails to teach or suggest, an imaging apparatus and a control apparatus having the specific configurations disclosed in claims 13-27, 30 and 33 wherein the control apparatus comprises: a focus detector configured to detect a defocus amount based on a phase difference between a pair of image signals generated based on light beams having passed through mutually different pupil areas in an imaging optical system; and a controller configured to control a focus lens in .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699